Citation Nr: 0948311	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-33 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the case of the 
Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.F.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from February 1954 to February 1957.  
The Veteran died in April 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the appeal was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.  In March 2009, the appellant testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  The 
appellant waived additional agency of original jurisdiction 
review of evidence subsequently submitted.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  At the time of the Veteran's death in April 2006 service 
connection was established for varicose veins of the left leg 
(50 percent) and right shoulder dislocation (10 percent).

3.  The Veteran died in April 2006 as a result of an acute 
cerebrovascular accident secondary to peripheral vascular 
disease with other significant factors including end-stage 
renal disease, seizures, coronary artery disease, and chronic 
obstructive lung disease.  

4.  A disease or injury which caused or contributed to the 
Veteran's death is not shown to have been a result of a 
service-connected disability nor any established event, 
injury, or disease during active service.

5.  The Veteran had no claims for VA benefits pending at the 
time of his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, hasten, or 
contribute substantially or materially to the Veteran's 
death; the criteria for service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.312 (2009).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.1000(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant in a 
letter from the RO dated in August 2006.  That letter 
notified the appellant of VA's responsibilities in obtaining 
information to assist in completing her claims and identified 
her duties in obtaining information and evidence to 
substantiate her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
that, when adjudicating a claim for dependency and indemnity 
compensation (DIC) (to include service connection for the 
cause of the Veteran's death), VA must perform a different 
analysis depending upon whether a Veteran was service 
connected for a disability during his or her lifetime.  The 
Court concluded that, in general, section 5103(a) notice for 
a DIC case must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the Veteran's death based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.

The Board finds that the August 2006 VCAA letter 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a) and Hupp.  At the time of the Veteran's death service 
connection was established for varicose veins of the left leg 
and right shoulder dislocation.  Although the August 2006 
letter did not identify the Veteran's specific service-
connected disabilities, the appellant submitted 
correspondence in August 2007 indicating her actual knowledge 
of this matter.  The record shows the appellant was informed 
about the information and evidence not of record that was 
necessary to substantiate her claims, the information and 
evidence VA would seek to provide, and the information and 
evidence she was expected to provide. 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  A notice as to these 
matters was provided in October 2007.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.

Pertinent Laws and Regulations

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2009).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

Service treatment records show the Veteran's February 1957 
separation examination revealed varicosities to the left leg.  
It was noted the varicosities were not considered disabling.  
A September 1989 VA examination report noted the Veteran 
underwent ligation and stripping of the legs eight years 
earlier.  Examination revealed varicosities of the left lower 
extremity that were moderate in degree with stasis 
dermatitis.  There were no active ulcerations at that time.  
The diagnoses included bilateral varicose veins, status post 
ligation and stripping, left worse than right, with stasis 
dermatitis on the left.  

Private treatment records dated in February 1990 show the 
Veteran complained of varicosities of the lower extremities.  
An examination revealed 3+ edema, bilaterally, with 
varicosities on the left greater than the right, including to 
the thigh.  The examiner noted it was obvious the deep veins 
were also incompetent.  There were very small chronic 
ulcerations to the lateral aspect of the left ankle.  The 
Veteran was advised to continue his diet and to stop smoking.  
Examination in January 1991 revealed 4+ varicosities on the 
left.  It was noted the Veteran had a history of splenectomy 
subsequent to a motor vehicle accident many years earlier.  
An April 1991 report noted profound venous insufficiency in 
the lower extremities and incompetent deep veins demonstrated 
over a number of years.  

Private hospital records show the Veteran was admitted on 
March 21, 2006, because of shortness of breath, fatigue, 
tiredness, and orthopnea and found to be in congestive heart 
failure.  The attending physician, S.S., M.D., noted the 
Veteran had a history significant for hypercholesterolemia, 
hypertension, insulin-dependent diabetes mellitus type II, 
congestive heart failure, coronary artery disease, pacemaker 
defibrillator placement, end-stage renal disease, and recent 
laparoscopic cholecystectomy approximately two weeks earlier.  
During hospitalization the Veteran had an acute 
cerebrovascular accident and later began having seizures due 
to the cerebrovascular accident.  Progress notes reveal he 
had a seizure on March 25, 2006, and that a computerized 
axial tomography (CT) scan revealed a left occipital infarct.  
Records show he died in April 2006 and that the final 
diagnoses included exacerbation of chronic obstructive 
pulmonary disease, congestive heart failure, pleural 
effusion, coronary artery disease with 
pacemaker/defibrillator, hemodialysis end-stage renal 
disease, acute occipital lobe cerebrovascular accident, 
seizure secondary to acute cerebrovascular accident, 
urosepsis and urinary tract infection, staphylococcal 
coagulase negative septicemia, hypoglycemic reaction, poorly 
controlled insulin-dependent diabetes mellitus, electrolyte 
imbalance, history of recent cholecystectomy, adynamic ileus, 
and a history of chronic back pain.  The cause of death was 
listed as acute cerebrovascular accident.  

The Veteran's death certificate signed by Dr. S.S. indicates 
that he died in April 2006 as a result of an acute 
cerebrovascular accident with other significant factors 
including end-stage renal disease, seizures, coronary artery 
disease, and chronic obstructive lung disease.  An autopsy 
was not performed.  At the time of the Veteran's death 
service connection was established for varicose veins of the 
left leg (50 percent) and right shoulder dislocation (10 
percent).

In her April 2006 application for VA benefits the appellant 
noted that the Veteran's physician had stated that it was as 
likely as not that his service-connected varicose veins of 
the left leg was a contributing factor in his death.  She 
stated that poor circulation in the legs could lead to a 
stroke.  A handwritten note signed by Dr. S.S. dated in April 
2006 stated that varicose veins in the legs were as likely as 
not a contributing factor in the Veteran's death.  No 
rationale was provided.

An August 2008 VA medical report based upon a review of the 
claims file provided a summary of the pertinent medical 
evidence of record.  It was noted that terminal treatment 
records did not reveal treatment or comment on the Veteran's 
left lower extremity venous insufficiency, but that they did 
revealed lower extremity edema.  The examiner noted, however, 
that VA treatment records dated in November 1997, June 2002, 
January 2003, and April 2004 revealed no evidence of edema.  
Records dated in November 2004 and October 2005 noted 
examinations of the lower extremities did not reveal any 
bruises, ecchymosis, or rashes.  There was no calf or thigh 
tenderness on palpation.  The October 2005 report noted 
pulses were diminished at the femoral, popliteal, and ankle 
levels.  The examiner stated that a review of the claims file 
did not reveal any evidence of treatment for thrombophlebitis 
or deep venous thrombosis during hospitalization or prior to 
death.  It was further noted that he had bilateral lower 
extremity swelling during final hospitalization most likely 
secondary to congestive heart failure and end-stage renal 
disease.  A March 2006 echocardiogram revealed a very low 
ejection fraction with congestive heart failure, but no 
evidence of thrombus of the heart as an etiological basis for 
the stroke.  

The examiner noted that a medical literature review revealed 
that varicose veins generally caused few problems, but that 
they occasionally caused complications including bleeding, 
phlebitis, leg ulcers, and thrombosis.  The evidence, 
however, did not indicate the Veteran was treated for 
phlebitis or a deep venous thrombosis during his admission, 
hospitalization, or prior to his stroke.  The examiner 
further noted that the possibility of a clot from a deep 
venous thrombosis traveling to the brain was very small and 
that if such a clot had occurred it would most likely have 
gone to the lung causing a pulmonary embolus.  An article was 
cited as indicating that arteries can become narrowed by a 
buildup of fatty material called atheroma from 
hyperlipidemia.  It was noted that the Veteran had 
hyperlipidemia, which tended to occur in persons with high 
blood pressure, diabetes, high cholesterol, and in those who 
smoke, and that the claims file included evidence of coronary 
artery disease and possibly cerebrovascular disease 
supporting an etiology of atherosclerotic buildup.  Copies of 
the medical literature reviewed were provided.  

It was the opinion of the examiner based upon the review of 
the record and medical literature that it was unlikely that 
the Veteran's stroke was a result of his varicose veins or 
venous insufficiency.  There was no evidence of a deep venous 
thrombosis or a thrombus having been diagnosed or treated 
during hospitalization or prior to death.  The examiner 
stated, in essence, that in the absence of such evidence the 
Veteran's stroke was not secondary to his chronic venous 
insufficiency or varicose veins.  It was noted that it was 
more likely that his stroke was secondary to his 
hyperlipidemia and atherosclerosis with plaque formation 
along with his multitude of other chronic diseases 
contributing to his death.

In correspondence dated in March 2009 Dr. S.S. stated that 
the Veteran had peripheral vascular disease before the acute 
cerebrovascular accident that caused his death.  It was noted 
that the Veteran's cerebrovascular accident was secondary to 
his peripheral vascular disease.  No rationale for the 
opinion was provided.

Based upon the evidence of record, the Board finds that a 
disease or injury which caused or contributed to the 
Veteran's death is not shown to have been a result of a 
service-connected disability nor any established event, 
injury, or disease during active service.  The evidence shows 
the Veteran died in April 2006 as a result of an acute 
cerebrovascular accident secondary to peripheral vascular 
disease with other significant factors including end-stage 
renal disease, seizures, coronary artery disease, and chronic 
obstructive lung disease.  The Board finds that an August 
2008 VA medical opinion is persuasive that the Veteran's 
service-connected varicose veins of the left lower extremity 
did not contribute substantially or materially to the cause 
of his death.  The examiner noted that a review of the 
medical literature revealed that the possibility of a 
cerebrovascular accident due to a clot developing as a result 
of deep venous thrombosis was very small.  It was noted that 
it was more likely that the Veteran's stroke was secondary to 
his hyperlipidemia and atherosclerosis with plaque formation 
and, in essence, the other nonservice-connected disease 
identified as contributing to his death.  The opinion is 
shown to have been based upon a review of the record and to 
have been based upon adequate medical rationale.  

Although peripheral vascular disease, end-stage renal 
disease, seizures, coronary artery disease, and chronic 
obstructive lung disease are identified as significant 
contributory factors in the cause of the Veteran's death, 
there is no probative evidence demonstrating that these 
diseases were either incurred or aggravated as a result of a 
service-connected left leg varicose vein disability or any 
other injury or disease related to active service.  The Board 
notes that Dr. S.S. provided a handwritten statement in April 
2006 reporting that the Veteran's varicose veins in his legs 
were as likely as not a contributing factor in his death, but 
that no rationale for the opinion was provide and that there 
is no indication as to the degree to which it was believed 
his varicose veins were a contributing factor.  There is no 
evidence indicating that peripheral vascular disease 
developed as a result of a service-connected disability.  
While the April 2006 opinion of Dr. S.S. is competent, the 
Board finds it is not probative of the determinative matter 
at issue.  VA law requires that for a service-connected 
contributory cause of death it must be shown that a service-
connected disability contributed substantially or materially 
to the cause of death.  See 38 C.F.R. § 3.312(c)(1).  

While the appellant may sincerely believe that the Veteran's 
cause of death developed as a result of active service, she 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, her claim for entitlement to service 
connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Accrued Benefits Claim

VA law provides that where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and servicemembers' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
or her death under existing ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid will, upon the death of such person, be paid as 
defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1000(a) (2009).

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death, in support of a 
claim for VA benefits pending on the date of death.  
38 C.F.R. § 3.1000(d)(4).  A claim for VA benefits pending on 
the date of death means a claim filed with VA that had not 
been finally adjudicated by VA on or before the date of 
death.  Such a claim includes a deceased beneficiary's claim 
to reopen a finally disallowed claim based upon new and 
material evidence or a deceased beneficiary's claim of clear 
and unmistakable error in a prior rating or decision.  Any 
new and material evidence must have been in VA's possession 
on or before the date of the beneficiary's death.  38 C.F.R. 
§ 3.1000(d)(5).

The Federal Circuit has held that an accrued benefits claim 
is derivative of the veteran's claim and that an accrued 
benefits claimant cannot be entitled to a greater benefit 
than the veteran would have received had he lived.  See 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 
102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 
(1997) (holding that "the substance of the survivor's claim 
is purely derivative from any benefit to which the veteran 
might have been 'entitled' at his death [and gives the 
survivor] the right to stand in the shoes of the veteran and 
pursue his claim after his death.").  

In this case, a review of the record reveals that the Veteran 
had no claims for VA benefits pending at the time of his 
death.  The appellant submitted documents in August 2007 
signed by the Veteran and dated three days prior to his 
death.  In her August 2007 notice of disagreement she 
asserted that the Veteran had submitted claims for increased 
ratings and for a total rating based upon individual 
unemployability two days prior to his death.  The Board 
finds, however, that there is no probative evidence of a 
claim having been received by VA prior to the date of the 
Veteran's death in April 2006.  Therefore, the claim for 
entitlement to accrued benefits must be denied.  The 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to accrued benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


